Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   PIERRE ARNOLD COBY and SEBASTIEN )
   JESSE,                                )
                                         )
                 Plaintiffs,             )
                                         )
   v.                                    )
                                         )               Case No. 9:20-cv-82109-DMM-DLB
   MJM RESTAURANT, INC. a Florida Profit )
   Corporation, D/B/A BAGEL TREE         )
   RESTAURANT & BAKERY, and JUAN L. )
   DE LA TORRE, an individual,           )

                  Defendant.


               DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
                       PLAINTIFFS’ AMENDED COMPLAINT

         Defendants, MJM RESTAURANT, INC., and JUAN L. DE LA TORRE, (“Defendants”)

  through the undersigned counsel and pursuant to Federal Rule of Civil Procedure 8 and 12 hereby

  answer Plaintiffs’ Complaint (Doc. 1) and asserts defenses and affirmative defenses as follows:

                            JURISDICTION, PARTIES, AND VENUE

     1. Defendants admit this action is brought forth for controversy concerning unpaid overtime

  payments, but deny Plaintiffs are entitled to any of the requested relief. Defendants deny all further

  allegations in Paragraph 1 of the Complaint.

     2. Defendants admit this action is brought pursuant to the Fair Labor Standards Act, 29 U.S.C.

  §§ 207 (“FLSA”), but deny Plaintiffs are entitled to any of the requested relief. Defendants deny

  all further allegations in Paragraph 2 of the Complaint.

     3. Defendants admit, for jurisdictional purposes only, this case is before the proper Court.




                                                    1
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 2 of 7




     4.   Defendants are without sufficient knowledge or information to form a belief as to the truth

  of the allegations, and therefore deny the allegations in Paragraph 4 of the Complaint.

     5. Defendants are without sufficient knowledge or information to form a belief as to the truth

  of the allegations, and therefore deny the allegations in Paragraph 5 of the Complaint.

     6. Defendants admit the allegations in Paragraph 6 of the Complaint.

     7. Defendants are without sufficient knowledge or information to form a belief as to the truth

  of the allegations, and therefore deny the allegations in Paragraph 7 of the Complaint.

     8. Defendants admit, for venue purposes only, this case is before the proper Court.

  Defendants deny all further allegations in Paragraph 8 of the Complaint.

     9. Defendants admit, for venue purposes only, this case is before the proper Court.

     10. Defendants deny the allegations in Paragraph 10 of the Complaint.

     11. Defendants admit that at some point they have had annual sales volume over the statutory

  minimum for purposes of FLSA coverage only. Defendants deny the remaining allegations in

  Paragraph 11 of the Complaint.

     12. Defendants admit that Defendants are an “enterprise engaged in interstate commerce” for

  purposes of coverage under the FLSA. Defendants deny the remaining allegations in Paragraph 12

  of the Complaint.

     13. Defendants admit the allegations in Paragraph 13 of the Complaint for purposes of

  coverage under the FLSA.

     14. Defendants admit the allegations in Paragraph 14 of the Complaint purposes of coverage

  under the FLSA.

     15. Defendants admit the allegations in Paragraph 15 of the Complaint for purposes of

  coverage under the FLSA.
                                                  2
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 3 of 7




                       ALLEGATIONS REGARDING ARNOLD COBY

     16. Defendants admit that Plaintiff Coby began working in July 2017 and his last day was

  October 14, 2020. However, due to a significant reduction in business resulting from covid-19,

  Plaintiff Coby did not work for approximately three months before his last day. Defendants deny

  the remaining allegations in Paragraph 16 of the Complaint.

     17. Defendants admit that Plaintiff Coby was a cook, and his general responsibilities included

  kitchen prep work and cooking. Defendants deny the remaining allegations in Paragraph 17 of the

  Complaint.

     18. Defendants deny the allegations in Paragraph 18 of the Complaint.

     19. Defendants admit the allegations in Paragraph 19 of the Complaint.

     20. Defendants deny the allegations in Paragraph 20 of the Complaint.

     21. Defendants deny the allegations in Paragraph 21 of the Complaint.

     22. Defendants deny the allegations in Paragraph 22 of the Complaint.

                     ALLEGATIONS REGARDING SEBASTIEN JESSE

     23. Defendants admit the allegations in Paragraph 23 of the Complaint.

     24. Defendants admit that Plaintiff Jesse was a cook, and his general responsibilities included

  kitchen prep work and cooking. Defendants deny the remaining allegations in Paragraph 24 of the

  Complaint.

     25. Defendants deny the allegations in Paragraph 25 of the Complaint.

     26. Defendants admit the allegations in Paragraph 26 of the Complaint.

     27. Defendants deny the allegations in Paragraph 27of the Complaint.

     28. Defendants deny the allegations in Paragraph 28 of the Complaint.

     29. Defendants deny the allegations in Paragraph 29 of the Complaint.
                                                  3
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 4 of 7




                                    COUNT I
                           ALLEGED UNPAID OVERTIME
          IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207
                             (MJM RESTAURANT, INC.,
                   d/b/a BAGEL TREE RESTAURANT & BAKERY)

      30. Defendants re-adopt and reassert it responses to all previous allegations of this Complaint

  as if set forth fully herein.

      31. Defendants deny the allegations in Paragraph 31 of the Complaint.

      32. Defendants deny the allegations in Paragraph 32 of the Complaint.

      33. Defendants deny the allegations in Paragraph 33 of the Complaint.

      34. Defendants deny the allegations in Paragraph 34 of the Complaint.

      35. Defendants deny the allegations in Paragraph 35 of the Complaint.

      36. Defendants deny the allegations in Paragraph 36 of the Complaint.

      37. Defendants deny the allegations in Paragraph 37 of the Complaint.

      38. Defendants deny the allegations in Paragraph 38 of the Complaint.

          Defendants deny all allegations and/or entitlement to relief set forth in the unnumbered

  WHEREFORE Paragraph following Paragraph 38 of the Complaint.

                                    COUNT II
                          ALLEGED UNPAID OVERTIME
          IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207
                       (JUAN L. DE LA TORRE, an individual)

      39. Defendants re-adopt and reassert it responses to all previous allegations of this Complaint

  as if set forth fully herein.

      40. Defendants deny the allegations in Paragraph 40 of the Complaint.

      41. Defendants deny the allegations in Paragraph 41 of the Complaint.

      42. Defendants deny the allegations in Paragraph 42 of the Complaint.


                                                   4
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 5 of 7




     43. Defendants deny the allegations in Paragraph 43 of the Complaint.

     44. Defendants deny the allegations in Paragraph 44 of the Complaint.

     45. Defendants deny the allegations in Paragraph 45 of the Complaint.

     46. Defendants deny the allegations in Paragraph 46 of the Complaint.

     47. Defendants deny the allegations in Paragraph 47 of the Complaint.

         Defendants deny all allegations and/or entitlement to relief set forth in the unnumbered

  WHEREFORE Paragraph following Paragraph 47 of the Complaint.

                                  DEMAND FOR JURY TRIAL

         Defendants deny that Plaintiffs will present any issue for a jury to try.

                                        GENERAL DENIAL

         Any and all allegations not expressly admitted are denied.

                                         FIRST DEFENSE

         Plaintiffs’ claims are barred because Plaintiffs were paid all wages due.

                                        SECOND DEFENSE

         Even crediting the allegations of the Complaint, the activities for which Plaintiffs were

  allegedly not compensated involve only insubstantial and insignificant periods of time, or are de

  minimis, and are not compensable under the FLSA or any other applicable law or regulation.

                                         THIRD DEFENSE

         To the extent Plaintiffs are entitled to damages, Defendants are entitled to a credit or set

  off for all payments made to Plaintiffs in any form during the course of their employment.

                                        FOURTH DEFENSE

         Some or all of the disputed time for which Plaintiffs seek recovery of wages purportedly

  owed were spent engaged in activities which were not hours worked under the FLSA and other
                                                   5
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 6 of 7




  applicable laws and were not an integral and indispensable part of their principal activities.

                                          FIFTH DEFENSE

         Plaintiffs’ Complaint is barred in whole or in part because, based on the hours worked,

  Plaintiffs are not entitled to overtime compensation under the FLSA.

                                         SIXTH DEFENSE

         Plaintiffs’ claims for liquidated damages are barred to the extent Defendants acted in good

  faith and had reasonable grounds for believing its actions were not in violation of the FLSA.

                                        SEVENTH DEFENSE

         Plaintiffs cannot establish that any acts or omissions of Defendants were in willful violation

  of the FLSA. Accordingly, a two-year statute of limitation applies.

                                        EIGHTH DEFENSE

         Plaintiffs’ claims are barred to the extent Plaintiffs seek damages beyond the applicable

  statute of limitations period, which under the FLSA is two years, and at most, three years for a

  willful violation for any wage or overtime claims.

                                         NINTH DEFENSE

         Plaintiffs’ claims are barred to the extent Plaintiffs seek compensation for activities that

  are non-compensable under the Portal-to-Portal Act, including 29 U.S.C. §254(a).

                                         TENTH DEFENSE

         Without forgoing any of the defenses herein, and without admitting any liability on behalf

  of Defendants, to the extent Plaintiffs are entitled to any overtime damages, such overtime is

  calculated at one half of Plaintiffs’ regular rate of pay because Plaintiffs were compensated for all

  hours worked.



                                                   6
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 9:20-cv-82109-DMM Document 17 Entered on FLSD Docket 02/03/2021 Page 7 of 7




                                      ELEVENTH DEFENSE

         Because Plaintiffs’ Complaint is phrased in vague and conclusory terms, Defendants

  cannot fully anticipate all defenses which may be applicable to this action. Accordingly, the right

  to assert additional defenses, to the extent such defenses are applicable, is hereby reserved.

         Dated this 3rd day of February, 2021.

                                                 Respectfully submitted,
                                                 SPIRE LAW, LLC
                                                 2572 W. State Road 426, Suite 2088
                                                 Oviedo, Florida 32765


                                                 By: /s/Heather M. Meglino, Esq.
                                                     Heather M. Meglino, Esq.
                                                     Florida Bar No. 091857
                                                     heather@spirelawfirm.com
                                                     lauren@spirelawfirm.com


                                                 Attorney for Defendants | MJM RESTAURANT,
                                                 INC. and JUAN L. DE LA TORRE




                                   CERTIFICATE OF SERVICE

         I hereby Certify that on this 3rd day of February, 2021, the foregoing was electronically

  filed with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a

  notice of electronic filing to: Pamela N. Jorgensen, Esquire at pjorgensen@scottwagnerlaw.com;

  mail@scottwagnerlaw.com at SCOTT, WAGNER & ASSOCIATES, P.A.; Jupiter Gardens, 250

  South Central Boulevard, Suite 104-A, Jupiter, FL 33458.

                                                        /s/ Heather M. Meglino
                                                        Attorney


                                                    7
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
